NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/409,647, which is a broadening reissue application of U.S. Application No. 13/200,384 (hereinafter the “384 Application"), entitled ORGANIC LIGHT-EMITTING DISPLAY DEVICE AND METHOD OF MANUFACTURING THE SAME, which issued as U.S. Patent No. 8,674,346 (hereinafter the “346 Patent").
The status of the claims is as follows:
Claims 1, 5, 7-9, 11, 15, 17-19 and 21-28 are pending and examined herein.
Claims 1, 5, 7-9, 11, 15, 17-19 and 21-28 are rejected.

I. STATUS OF CLAIMS
Applicant filed a preliminary amendment on February 28, 2022 (hereinafter the “2022 Preliminary Amendment”) following the filing of the present application.  In the 2022 Preliminary Amendment, patent claims 1, 5, 8, 11, 15 and 18 were amended, patent claims 7, 9, 17 and 19 were unchanged and new claims 21-28 were added.  Therefore, claims 1, 5, 7-9, 11, 15, 17-19 and 21-28 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue application of the 384 Application, now the 346 Patent.  Examiners further acknowledge the Applicant’s claim that this application is a continuation reissue application of U.S. Patent Application No. 16/023,833, filed on June 29, 2018, and issued on August 24, 2021, as RE48,708 (hereinafter the “RE48708 Patent”), which is a continuation reissue application of U.S. Patent No. 15/017,094, filed on February 5, 2016 (hereinafter the “094 Parent Reissue Application”), and issued on July 3, 2018, as RE46,935 (hereinafter the “RE46935 Patent”), which is also a reissue of the 384 Application.  Examiners further recognize the Applicant’s claim of foreign priority to Korean Patent Application No. 10-2011-0002303, filed January 10, 2011.

III. OBJECTION TO AMENDMENTS
37 C.F.R. §1.173   Reissue specification, drawings, and amendments (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e) ).
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendments to the specification provided in the 2022 Preliminary Amendment are objected to because they are in improper format.  The proposed amendment to the specification use strikethrough which is not permitted in reissue.  As noted above, additions should be underlined and deletions in brackets.  Appropriate correction is required.

IV. CLAIM OBJECTIONS
Claims 1 and 11 are objected to because “the pixel electrode” in line 12 lacks a clear antecedent basis.  Examiners find that the claim 1 required three “pixel electrodes” based on the plain language of the first paragraph which recites three sub-pixels, each having an OLED including a pixel electrode.  Thus, Examiners find the claim unclear as to which “pixel electrode” line 12 refers.  Examiners would suggest amending line 12 of claim 1 to recite “the pixel electrodes” or “one of the pixel electrodes” to overcome this objection.  Claim 12 has a similar issue in the context of the method of manufacturing.  Appropriate correction is required.

V. OBJECTIONS TO OWNERSHIP STATMENT
The ownership statement under 37 C.F.R. §3.73(c) filed on August 23, 2021 (hereinafter the “2021 Ownership Statement”) is objected to because it is incomplete.   An ownership statement for reissue must establish the Applicant’s ownership in the patent sought to be reissued, i.e., by Patent No. and issue date.  For example, the 2021 Ownership Statement does not identify the Patent No. being reissued or its issue date.  Appropriate correction is required.

VI. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed August 23, 2021 (hereinafter the "2021 Reissue Declaration”) filed along with this reissue application is acknowledged but remains objected to herein.  While Examiners note the 2021 Reissue Declaration is a copy of the reissue declaration from the 094 Parent Reissue Application and is sufficient to get a filing date for the present reissue application, Examiners do not find that the error statement provided therein is applicable to the present reissue application.  See MPEP 1451.  Accordingly, Applicant is required to provide a new reissue declaration that specifies a proper error on which to base this reissue application.  


VII. REJECTIONS UNDER 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
	
A. Rejections Based on Defective Reissue Declaration
Claims 1, 5, 7-9, 11, 15, 17-19 and 21-28 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2021 Reissue Declaration is set forth in the discussion above.

B. Rejections Based on Improper Error Corrected 
Claims 1, 5, 7-9, 11, 15 and 17-19 are rejected under 35 U.S.C. §251 because these claims are not correcting any error in the original patent, i.e., the 346 Patent.  Claims 1-20 of the 346 Patent were superseded by the issuance of the RE48708 and thus no longer exist in the 346 Patent.  Therefore, Examiners find that it is improper for Applicant to use these claim numbers in any continuation or divisional reissue applications.  See MPEP §1451.  Any claim listing in this continuation reissue application should state that patent claims 1-20 are cancelled and any new claims added thereafter.  If Applicant intends on pursuing the subject matter of claims 1, 5, 7-9, 11, 15 and 17-19 further in this reissue application, Examiners suggest and require Applicant to simply add them following the last patent claim, i.e., as “New” claims 21+.

C. Rejections Based on the Original Patent Requirement
Claims 1, 5, 7-9, 11, 15 and 17-19 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.  Furthermore, for broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”  See Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 2019, precedential).  Based on these decisions, Examiners first determine what is the new scope of invention now being claimed, i.e., how have the claims been broadened, and then Examiners consider whether that new invention or new scope of invention is unequivocally disclosed in the specification as a separate invention.  
Claims 1, 5 and 7-9
Examiners first find that the original Patent Claims of the 346 Patent have been broadened via the addition of new claims 1, 5 and 7-19 in the 2022 Preliminary Amendment which remove substantial features from the patented claims, i.e., (1) a planarization layer… and (2) a via-hole….  In fact, Examiners find that claims 1, 5 and 7-9 recite no planarization layer and no via-hole nor their relation to the other features as recited in the original Patent Claims.  Thus, the Examiners find the new invention now covered by claims 1, 5 and 7-9 herein includes a broad and distinct organic light-emitting display device without regard to these features.  
Second, Examiners do not find any support, discussion or suggestion in the 346 Patent for such an organic light-emitting display device that has no planarization layer and via hole as is now being claimed.  Examiners do not find any embodiment or discussion of an organic light-emitting display device comprising only the first through third sub-pixels, the first, second and third switching devices and the initializing electrode.  Nor do Examiners find any direction in the 346 Patent that the invention covers only such features.  Rather Examiners find the sole embodiment of the invention as disclosed and discussed in the 346 Patent and shown over all the figures includes at least the identified features above, i.e., the first through third sub-pixels, the first, second and third switching devices, the planarization layer, the via hole and the initializing electrode.  Accordingly, Examiners do not find an unequivocal disclosure for such a pared down organic light-emitting display device now being claimed in claims 1, 5 and 7-8.  
Furthermore, the Abstract of the 346 Patent states the design for its organic light-emitting display device “increases capacitor capacity and increases aperture ratio by forming an initializing voltage electrode on a different layer than an electrode of the capacitor and forming only one via hole for an entire set of three sub-pixels.”  This only one via hole is located in the planarization layer.  Furthermore, the only embodiment shown in each of FIGS. 1-6 (FIGS. 5 and 6, reprinted below) and discussed throughout the specification of the 346 Patent shows this single via hole CTc through the

    PNG
    media_image1.png
    341
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    399
    media_image2.png
    Greyscale

346 Patent FIG. 5				346 Patent FIG. 6
planarization layer 17.  Additionally, col. 8, lines 23-27 of the 346 Patent states “when the initializing electrode VLi and the pixel electrode PE of the OLED are formed from the same layer, a spatial gain is obtained in which the capacitor Cst disposed of a different layer from the pixel electrode PE may be formed to have a high capacity.”  This “same layer” on which initializing electrode and the pixel electrode are formed is the planarization layer.  Thus, the planarization layer and the via hole therethrough are important features for providing the noted advantages in the only embodiment of invention disclosed in the 346 Patent.
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have an unequivocal disclosure on the face of the original patent for that new class of invention.  Following a careful review of claims 1, 5 and 7-9 pending and examined herein with respect to the 346 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally disclosed on the face the 346 Patent, i.e., Examiners do not find any disclosure or a discussion of the pared down organic light-emitting display device that does not require a planarization layer or via hole.  Furthermore, advantages of the single embodiment of the invention are lost in the pared down invention.  Examiners find that the Applicant has broadened the original patent claims via claims 1, 5 and 7-9 herein so much these new claims cover an organic display system not disclosed or discussed or even conceivable in the 346 Patent, which is improper in reissue.  Thus, Examiners conclude claims 346 Patent fail the original patent requirement and thus are rejected under 35 U.S.C. §251.
Claims 11, 15 and 17-19
Regarding method claims 11, 15 and 17-19, Examiners find that Applicant has broadened these claims with respect to the method of the 346 Patent in a similar manner as for the apparatus claims, i.e., deletion of the steps of “forming the planarization layer…” and “forming the via hole….” Thus, for the same reasons as for the apparatus claims 1, 5 and 7-9, Examiners find these method claims fail the original patent requirement and are rejected under 35 U.S.C. §251.

VIII. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112(2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, 1, 15 and 17-19 are rejected under pre-AIA  35 U.S.C. §112(2nd ¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.  Regarding these claims, Examiners find that the RE48708 Patent provides one coverage of these original patent claims while the present application provides another coverage of these same original patent claims.  Such distinct coverage of the original patent claims is inconsistent in reissue, which is directed at correcting errors within the original patent.  See MPEP §1451.
Similarly as discussed above in Rejection B under 35 U.S.C. §251, if Applicant intends to pursue the subject matter of claims 1, 5, 7-9, 11, 15 and 17-19 further in this reissue application, Examiners suggest and require Applicant to simply add them following the last patent claim, i.e., as “New” claim 21.

IX. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejections Over RE48708 Patent
Claims 1, 5, 7, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of the RE48708 Patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of the RE48708 Patent reads on each of claims 1, 5, 7, 21 and 22 of this reissue application and thus the claims are not patentably distinct.

X. ALLOWABLE SUBJECT MATTER
While claims 1, 5, 7-9, 11, 15, 17-19 and 21-28 are rejected as provided above, these claims are nevertheless allowable over the prior art of record herein.  Regarding these claims, the prior art does not disclose or teach the initializing layer disposed on the same layer as the pixel electrode in combination with the other features of the claims.  For example, Examiner find that U.S. Patent Application Publication No. 2007/0242004 to Oooka et al., U.S. Patent Application Publication No. 2005/0093791 to Lo and U.S. Patent No. 6,960,890 to Yoneda discloses or teach the general features of the circuit structures of the claims, but not the particular detail related to the positional relationship between the initialing/reset line and the pixel electrodes, i.e., these features being “disposed on a same layer.” 

XI. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 346 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XII. INFORMATION MATERIAL TO PATENTABILITY
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIII. CONCLUSION
Claims 1, 5, 7-9, 11, 15, 17-19 and 21-28 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571).  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        














Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992